
	
		I
		112th CONGRESS
		1st Session
		H. R. 1853
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for deferred action and parole only in for urgent humanitarian reasons or to
		  gain a significant public benefit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deferred Action Reform Act of
			 2011.
		2.Deferred action
			 and paroleSection 212(d)(5)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended by
			 adding at the end the following:
			
				(C)Notwithstanding any other provision of law,
				an alien may only be paroled into the United States or granted deferred action
				of a final order of removal on a case-by-case basis for urgent humanitarian
				reasons or significant public
				benefit.
				.
		
